DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 5/14/2020 and 2/16/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-3, 14 and 19 are objected to because of the following informalities:  
Regarding claim 2, the limitation “one of MRI, fMRI, CT, PET” is stated in line 2. For grammatical purposes, this should be replaced with “one of MRI, fMRI, CT, or PET”. 
Regarding claim 3, the limitation “a head band structure” is stated in line 2 and the limitation “the headband structure” is stated in line 3. The use of either “head band” or “headband” should be consistent throughout the claims. 
Regarding claim 14, the limitation “a head band structure” is stated in line 2 and the limitation “the headband structure” is stated in line 3. The use of either “head band” or “headband” should be consistent throughout the claims. 
Regarding claim 19, the limitation “one of MRI, fMRI, CT, and PET” is stated in lines 1-2. For grammatical purposes, this should be replaced with “one of MRI, fMRI, CT, or PET”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A device for mounting or attaching or securing the MEMS sensor to the patient’s head during an imaging procedure” in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “motion of the patient’s motion” is stated in line 8. It is not clear what motion the limitation is referring to because the limitation refers to the indefinite concept of “motion of motion”. This renders the claim rejected for indefiniteness. Examiner suggests “motion of the patient” as an alternate form of the limitation to overcome the current rejection. 
Claim 3 recites the limitation "the attachment device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the X, Y, and Z axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the attachment device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the attachment device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the limitation “motion of the patient’s motion” is stated in lines 8-9. It is not clear what motion the limitation is referring to because the limitation refers to the indefinite concept of “motion of motion”. This renders the claim rejected for indefiniteness. Examiner suggests “motion of the patient” as an alternate form of the limitation to overcome the current rejection. 
Claim 14 recites the limitation "the attachment device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the MEMS sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the limitation uses different terminology than the element previously set forth in claim 11 which states “one or more MEMS gyro sensor and accelerometer modules”. Examiner suggests “the one or more MEMS modules” as an alternate form of the limitation (similar to the limitation as in claim 16) to overcome the current rejection.
Claim 15 recites the limitation "the MEMS sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the limitation uses different terminology than the element previously set forth in claim 11 which states “one or more MEMS gyro sensor and accelerometer modules”. Examiner suggests “the one or more MEMS modules” as an alternate form of the limitation (similar to the limitation as in claim 16) to overcome the current rejection. The limitation “a plurality of MEMS sensors” is stated in line 2, and also is unclear and indefinite due to the difference in terminology between the previously set forth MEMS modules of claim 11. Examiner 
Claim 16 recites the limitation "the X, Y, and Z axis" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the attachment device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the MEMS sensor system" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the limitation uses different terminology than the element previously set forth in claim 11 which states “one or more MEMS gyro sensor and accelerometer modules”. Examiner suggests “the one or more MEMS modules” as an alternate form of the limitation (similar to the limitation as in claim 16) to overcome the current rejection.
Claim 18 recites the limitation "the MEMS sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the limitation uses different terminology than the element previously set forth in claim 11 which states “one or more MEMS gyro sensor and accelerometer modules”. Examiner suggests “the one or more MEMS modules” as an alternate form of the limitation (similar to the limitation as in claim 16) to overcome the current rejection.
Claim 18 recites the limitation "the attachment device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the MEMS sensor" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that the limitation uses different terminology than the element previously set forth in lines 4-5 which states “one 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2, 4, 8-10, 12-13, 19, and 21 are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seeber (U.S. Pub. No. 20050107685) hereinafter Seeber.
Regarding claim 1, Seeber teaches:
A motion sensor for a patient in an imaging application utilizing a patient imaging system (abstract; [0012], motion sensor), comprising: 
a MEMS motion sensor system arranged for mounting or attachment to the patient's head ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0017]-[0018], motion sensor such as an accelerometer that is compact; [0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20”; [0037], discloses a MEMS type accelerometer which is a MEMS motion sensor system; [0038]-[0041]; see figure 1 with accelerometer unit 18 attached to patient’s head 14 by the elastic headband 20); 

wherein the MEMS motion sensor system is configured to detect motion of the patient's motion during the imaging procedure and to provide sensor signals to compensate patient images for the detected motion ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0013]-[0029], further provide overview of the motion sensor system for detecting motion and using those signals to compensate motion in the patient medical imaging procedure; [0037], “micro electromechanical machine (MEM) type three-axis accelerometer 26 which may measure acceleration of the patient's head 14 along three Cartesian coordinates or along the axes of yaw, pitch, and roll”; [0039]; [0040], the acceleration signal is transfer to the MRI machine to control the NMR signal for compensation of detected motion of the patient’s head; [0041]; [0045]-[0046], describe the phase shift processing correction based on the accelerometer data and measured patient motion which is considered to be the compensation of the images for detected motion).
Regarding claim 2, Seeber teaches all of the limitations of claim 1. Seeber further teaches: 
wherein the imaging application is one of MRI, fMRI, CT, PET ([0012]-[0029], describe the use of the motion sensor with MRI imaging; [0035], MRI machine; [0040]-[0042]).
Regarding claim 3, Seeber teaches all of the limitations of claim 1. Seeber further teaches: 
wherein the attachment device comprises a head band structure configured to be worn by the patient, the MEMS sensor attached to the headband structure ([0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20”; Elastic headband 20 is depicted in figure 1; [0037]).
Regarding claim 5, Seeber teaches all of the limitations of claim 1. Seeber further teaches: 
wherein the MEMS sensor system is configured to detect motion in each of the X, Y and Z axis ([0037], three-axis accelerometers detect motion in the axes of X, Y, and Z as described with “along three Cartesian coordinates”; [0038], cartesian device).
Regarding claim 8, Seeber teaches all of the limitations of claim 1. Seeber further teaches: 
further comprising a communication link configured to communicate the sensor signals to a motion compensation processor ([0048], optical fiber cable 100 connects to the processor unit 21 which is considered to be a communication link sending the accelerometer data (sensor signals) to the motion compensation processor for further phase shifting correction as described in [0049]).
Regarding claim 9, Seeber teaches all of the limitations of claim 8. Seeber further teaches: 
wherein the communication link includes a non-ferrous wiring connection ([0048], the optical fiber cable 100 is considered to be a non-ferrous wiring connection as the optical fiber is used within the MRI magnetic field and is inherently made of non-ferrous materials such as silica or plastic to enable light data transmission; [0049]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11-12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of van Niekerk (U.S. Pub. No. 20180184940) hereinafter van Niekerk. 
Regarding claim 4, the claim is rejected under 35 U.S.C. 103 as being unpatentable over Seeber as applied to claim 1 above, and further in view of van Niekerk. Therefore, primary reference Seeber teaches all of the limitations of claim 1. 
Primary reference Seeber further fails to teach:
wherein the MEMS sensor system includes a plurality of MEMS sensors
However, the analogous art of van Niekerk of an orientation tracking device for use with magnetic resonance imaging (abstract, [0002]-[0005])  teaches:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber to incorporate the sensor system that forms a plurality of sensors by including a gyroscope with the accelerometer as taught by van Niekerk because the accelerometer/gyroscope combination improves the precision when using the sensor system in a controlled environment with the exceptionally strong static magnetic field of the MRI scanner. By adding a gyroscope to the accelerometer and collecting multiple sets of motion data, the sensor system can precisely track gyro bias during acceleration and achieve precision well beyond conventional applications of similarly constructed orientation measurement devices (van Niekerk, [0083]). The gyroscope thus allows for more robust filtering techniques in 
Regarding claim 11, primary reference Seeber teaches:
A motion sensor system for a patient in an imaging application utilizing a patient imaging system (abstract; [0012], motion sensor), comprising: 
a motion sensor arranged for mounting or attachment to the patient's head, the sensor comprising one or more MEMS accelerometer modules ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0017]-[0018], motion sensor such as an accelerometer that is compact; [0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20. The accelerometer unit 18 incorporates on its lower surface a non-slip cushion 19 to move with the patient's head 14 as retained by the elastic headband 20”; [0037], “light from the fiber optic cable 22 may be received by a photovoltaic cell 24 contained within the accelerometer unit 18 to produce a source of electrical power. The electrical power may be provided to a micro electromechanical machine (MEM) type three-axis accelerometer 26 which may measure acceleration of the patient's head 14 along three Cartesian coordinates or along the axes of yaw, pitch, and roll.” The MEM type accelerometer is a MEMS motion sensor system; [0038]-[0041]; see figure 1 with accelerometer unit 18 attached to patient’s head 14 by the elastic headband 20); 
a device for mounting, attaching or securing the motion sensor in relation to the patient's head during an imaging procedure ([0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20.”; see figure 1 with accelerometer unit 18 attached to patient’s head 14 by the elastic 
wherein the motion sensor is configured to detect motion of the patient's motion during the imaging procedure and to provide sensor signals indicative of the patient's motion ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0013]-[0029], further provide overview of the motion sensor system for detecting motion and using those signals to compensate motion in the patient medical imaging procedure; [0037], “light from the fiber optic cable 22 may be received by a photovoltaic cell 24 contained within the accelerometer unit 18 to produce a source of electrical power. The electrical power may be provided to a micro electromechanical machine (MEM) type three-axis accelerometer 26 which may measure acceleration of the patient's head 14 along three Cartesian coordinates or along the axes of yaw, pitch, and roll”; [0039]; [0040], the acceleration signal is transfer to the MRI machine to control the NMR signal for compensation of detected motion of the patient’s head; [0041]; [0045]-[0046], describe the phase shift processing correction based on the accelerometer data and measured patient motion which is considered to be the compensation of the images for detected motion); 
a communication link for delivering the sensor signals to a motion compensation processor of the imaging application, to compensate patient images for the detected 
Primary reference Seeber further fails to teach:
sensor comprising one or more MEMS gyro sensor and accelerometer modules
However, the analogous art of van Niekerk of an orientation tracking device for use with magnetic resonance imaging (abstract, [0002]-[0005])  teaches:
sensor comprising one or more gyro sensor and accelerometer modules ([0008]-[0018], teach to an accelerometer and at least one gyroscope which are considered to be one or more sensors as the measurements are obtained from both devices for orientation estimation as taught in [0019]; [0024]; [0029]; [0061], three axis accelerometer and three axis angular rate gyro; [0063]-[0066]; [0067], “The processor 22 controls the operation of the device 10 by receiving and processing measurements from the accelerometer 14, the magnetometer 16 and the gyro 18 to calculate the orientation of the device 10 within the bore of the MRI scanner”; [0070]; [0075]-[0080], teach to the accelerometer measurement and [0083] teaches to the complementing of those measurements with an angular rate-gyro which is considered to be the array of sensors including one or more sensors; [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber to incorporate the sensor system that forms a plurality of sensors by including a gyroscope with the accelerometer as taught 
Regarding claim 12, the combined references of Seeber and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further teaches: 
wherein the communication link includes a non-ferrous wiring connection to the motion sensor ([0048], the optical fiber cable 1000 is considered to be a non-ferrous wiring connection as the optical fiber is used within the MRI magnetic field and is inherently made of non-ferrous materials such as silica or plastic to enable light data transmission; [0049]).
Regarding claim 14, the combined references of Seeber and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further teaches: 
wherein the attachment device comprises a head band structure configured to be worn by the patient, the MEMS sensor attached to the headband structure ([0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20. The accelerometer unit 18 incorporates on its lower surface a non-slip cushion 19 to move with the patient's head 14 as retained by the elastic headband 
Regarding claim 15, the combined references of Seeber and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further fails to teach: 
wherein the MEMS sensor includes a plurality of MEMS sensors
However, the analogous art of van Niekerk of an orientation tracking device for use with magnetic resonance imaging (abstract, [0002]-[0005])  teaches:
wherein the MEMS sensor includes a plurality of sensors ([0008]-[0018], teach to an accelerometer and at least one gyroscope which are considered to be a plurality of sensors as the measurements are obtained from both devices for orientation estimation as taught in [0019]; [0024]; [0029]; [0061], three axis accelerometer and three axis angular rate gyro; [0063]-[0066]; [0067], “The processor 22 controls the operation of the device 10 by receiving and processing measurements from the accelerometer 14, the magnetometer 16 and the gyro 18 to calculate the orientation of the device 10 within the bore of the MRI scanner”; [0070]; [0075]-[0080], teach to the accelerometer measurement and [0083] teaches to the complementing of those measurements with an angular rate-gyro which is considered to be the array of sensors including a plurality of sensors; [0084]).
Regarding claim 16, the combined references of Seeber and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further teaches: 
wherein the one or more MEMS modules is configured to detect motion in each of the X, Y and Z axis ([0037], three-axis accelerometers detect motion in the axes of X, 
Regarding claim 19, the combined references of Seeber and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further teaches: 
wherein the imaging application is one of MRI, fMRI, CT and PET ([0012]-[0029], describe the use of the motion sensor with MRI imaging; [0035], MRI machine; [0040]-[0042]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber as applied to claim 1 above, and further in view of Gustafsson et al. (U.S. Pub. No. 20170143271) hereinafter Gustafsson. 
Regarding claim 6, primary reference Seeber teaches all of the limitations of claim 1. Primary reference Seeber further fails to teach:
wherein the attachment device comprises a bite bar having one end configured for being held in the patient's mouth, the MEMS sensor system attached to the bite bar
However, the analogous art of Gustafsson of a motion detection and correction system for use with a medical imaging scanner such as magnetic resonance imaging (abstract) teaches:
wherein the attachment device comprises a bite bar having one end configured for being held in the patient's mouth, the sensor system attached to the bite bar ([0156], “one or more markers 110 can be also positioned anywhere on the subject's head and within the field of view of the detector or camera systems. Such positions include but are not limited to the forehead, the cheeks, the chin, the upper lip, and the mouth, for example using a mouth guard or holder”, the mouth guard or holder is considered to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber to incorporate the mouth guard configured to be held in the mouth with a sensor system as taught by Gustafsson, rather than utilizing a headband mounted to the head, as such a modification amounts to a simple substitution of one known movement mounting technique (bite bar) for another (headband) to achieve predictable results of mounting the sensor system to the patient’s head (see Gustafsson [0156]-[0157]).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber as applied to claim 1 above, and further in view of Ooi et al. (U.S. Pub. No. 20140171784) hereinafter Ooi. 
Regarding claim 7, primary reference Seeber teaches all of the limitations of claim 1. Primary reference Seeber further fails to teach:
wherein the MEMS sensor system is integrated with a video goggle configured to be worn by the patient in the imaging application, the attachment device comprising the video goggle
However, the analogous art of Ooi of a wireless tracker system for motion tracking and correction in magnetic resonance imaging (abstract) teaches:
wherein the sensor system is integrated with a video goggle configured to be worn by the patient in the imaging application, the attachment device comprising the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber to incorporate the video goggle display and tracker system as taught by Ooi, rather than utilizing a headband mounted to the head, as such a modification amounts to applying a simple substitution of a movement mounting technique (goggles) for another (headband) to achieve predictable results of mounting the sensor system to the patient’s head. Furthermore, the goggles can both provide motion tracking of a patient’s head and deliver video displayed entertainment or visual stimulus presentations. This can improve patient mental comfort during an MRI procedure or deploy visual stimulus for brain activation imaging in fMRI studies (Ooi, [0020]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber as applied to claim 8 above, and further in view of Maschke (U.S. Pat. No. 8548567) hereinafter Maschke. 
Regarding claim 10, primary reference Seeber teaches all of the limitations of claim 8. Primary reference Seeber further fails to teach:
wherein the communication link includes a wireless signal communication link for transmitting the sensor signals to a base station in communication with the motion compensation processor
However, the analogous art of Maschke of a minimally invasive system for use with x-ray imaging (abstract)  teaches:
wherein the communication link includes a wireless signal communication link for transmitting the sensor signals to a base station in communication with the motion compensation processor (col 5, lines 6-29 and 30-43, Bluetooth transmitter unit is considered to be the “wireless signal communication link”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber to incorporate the wireless signal transmission of the sensor signals via a bluetooth system as taught by Maschke because it provides unimpaired access to the patient during the imaging procedure (Maschke, col 5, lines 30-43). By removing wires from the sensor, a physician can more easily and efficiently perform procedures while acquiring motion corrected images. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of van Niekerk as applied to claim 11 above, and further in view of Maschke. 
Regarding claim 13, the combined references of Seeber and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further fails to teach:

However, the analogous art of Maschke of a minimally invasive system for use with x-ray imaging (abstract)  teaches:
wherein the communication link includes a wireless signal communication link configured to transmit wireless signals representative of the sensor signals to a base station in communication with the motion compensation processor (col 5, lines 6-29 and 30-43, Bluetooth transmitter unit is considered to be the “wireless signal communication link”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber and van Niekerk to incorporate the wireless signal transmission of the sensor signals via a bluetooth system as taught by Maschke because it provides unimpaired access to the patient during the imaging procedure (Maschke, col 5, lines 30-43). By removing wires from the sensor, a physician can more easily and efficiently perform procedures while acquiring motion corrected images. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of van Niekerk as applied to claim 11 above, and further in view of Gustafsson. 
Regarding claim 17, the combined references of Seeber and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further fails to teach:

However, the analogous art of Gustafsson of a motion detection and correction system for use with a medical imaging scanner such as magnetic resonance imaging (abstract) teaches:
wherein the attachment device comprises a non-magnetic bite bar having one end configured for being held in the patient's mouth, the sensor system attached to the bite bar ([0156], “one or more markers 110 can be also positioned anywhere on the subject's head and within the field of view of the detector or camera systems. Such positions include but are not limited to the forehead, the cheeks, the chin, the upper lip, and the mouth, for example using a mouth guard or holder”, the mouth guard or holder is considered to be the bite bar as claimed, with the MEMS sensor of Seeber incorporated into the position of markers 110 of Gustafsson; [0157]; see [0046]-[0047] with teaches to the motion tracking and correction of images using medical imaging scanning systems including MRI which would utilize a non-magnetic holder to be compatible with the system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber and van Niekerk to incorporate the mouth guard configured to be held in the mouth with a sensor system as taught by Gustafsson, rather than utilizing a headband mounted to the head, as such a modification amounts to a simple substitution of one known movement mounting .  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of van Niekerk as applied to claim 11 above, and further in view of Ooi. 
Regarding claim 18, the combined references of Seeber and van Niekerk teach all of the limitations of claim 11. Primary reference Seeber further fails to teach:
wherein the MEMS sensor is integrated with a video goggle configured to be worn by the patient in the imaging application, the attachment device comprising the video goggle
However, the analogous art of Ooi of a wireless tracker system for motion tracking and correction in magnetic resonance imaging (abstract) teaches:
wherein the sensor is integrated with a video goggle configured to be worn by the patient in the imaging application, the attachment device comprising the video goggle ([0020], “The markers can be affixed to a tracking device substrate. Suitable tracking device substrates for this application include but are not limited to: head-mountable devices, headgear, glasses, goggles, headbands, and headphones. Due to their small size and wire-free operation, the wireless markers may be easily clipped onto existing headwear or alternative tracking devices, or directly integrated into a custom headwear/device design. The goggles or glasses design can be expanded to incorporate a video display system for entertainment or visual stimulus presentation.”; [0065], “goggles”; see also [0031]-[0033] which teach to the motion correction of MRI data based on the measured motion ).
.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of van Niekerk, in further view of Ooi. 
Regarding claim 20, primary reference Seeber teaches: 
 A motion sensor system for a patient in an imaging application utilizing a patient imaging system (abstract; [0012], motion sensor), comprising: 
a motion sensor arranged for mounting or attachment to the patient's head, the sensor comprising one or more MEMS accelerometer modules, ([0012], head coil that incorporates a motion sensor for correction of motion artifacts; [0017]-[0018], motion sensor such as an accelerometer that is compact; [0036],  “An accelerometer unit 18 may be attached to the forehead of the patient 16 by means of an elastic headband 20”; [0037], discloses a MEMS type accelerometer which is a MEMS motion sensor with accelerometer module; [0038]-[0041]; see figure 1 with accelerometer unit 18 attached to patient’s head 14 by the elastic headband 20); 
wherein the motion sensor is configured to detect motion of the patient's head during the imaging procedure and to provide sensor signals indicative of the patient's 
a communication link for delivering the sensor signals to a utilization device, including one or more of a video controller/image source ([0048], optical fiber cable 100 connects to the processor unit 21 which is considered to be a communication link sending the accelerometer data (sensor signals) to the motion compensation processor for further phase shifting correction as described in [0049]) and a motion compensation processor of the imaging application, to compensate patient images for the detected motion ([0040], the acceleration signal is transfer to the MRI machine to control the NMR signal for compensation of detected motion of the patient’s head; [0041]; [0045]-[0046], describe the phase shift processing correction based on the accelerometer data and measured patient motion which is considered to be the compensation of the images for detected motion).
	Primary reference Seeber further fails to teach:

However, the analogous art of van Niekerk of an orientation tracking device for use with magnetic resonance imaging (abstract, [0002]-[0005])  teaches:
the sensor comprising one or more gyro sensor and accelerometer modules ([0008]-[0018], teach to an accelerometer and at least one gyroscope which are considered to be one or more sensors as the measurements are obtained from both devices for orientation estimation as taught in [0019]; [0024]; [0029]; [0061], three axis accelerometer and three axis angular rate gyro; [0063]-[0066]; [0067], “The processor 22 controls the operation of the device 10 by receiving and processing measurements from the accelerometer 14, the magnetometer 16 and the gyro 18 to calculate the orientation of the device 10 within the bore of the MRI scanner”; [0070]; [0075]-[0080], teach to the accelerometer measurement and [0083] teaches to the complementing of those measurements with an angular rate-gyro which is considered to be the array of sensors including one or more sensors; [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber to incorporate the sensor system that forms a plurality of sensors by including a gyroscope with the accelerometer as taught by van Niekerk because the accelerometer/gyroscope combination improves the precision when using the sensor system in a controlled environment with the exceptionally strong static magnetic field of the MRI scanner. By adding a gyroscope to the accelerometer and collecting multiple sets of motion data, the sensor system can 
Primary reference Seeber further fails to teach:
wherein the MEMS sensor is integrated with a video goggle configured to be worn by the patient in the imaging application, the goggle configured to deliver video images to the patient undergoing imaging
However, the analogous art of Ooi of a wireless tracker system for motion tracking and correction in magnetic resonance imaging (abstract) teaches:
wherein the MEMS sensor is integrated with a video goggle configured to be worn by the patient in the imaging application, the goggle configured to deliver video images to the patient undergoing imaging ([0020], “The markers can be affixed to a tracking device substrate. Suitable tracking device substrates for this application include but are not limited to: head-mountable devices, headgear, glasses, goggles, headbands, and headphones. Due to their small size and wire-free operation, the wireless markers may be easily clipped onto existing headwear or alternative tracking devices, or directly integrated into a custom headwear/device design. The goggles or glasses design can be expanded to incorporate a video display system for entertainment or visual stimulus presentation.”; [0065], “goggles”; see also [0031]-[0033] which teach to the motion correction of MRI data based on the measured motion ).
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Seeber, in view of van Niekerk, in further view of Ooi as applied to claim 20 above, and further in view of Zuccolotto et al. (U.S. Pub. No. 20050283068) hereinafter Zuccolotto.  
Regarding claim 21, the combined references of Seeber, van Niekerk, and Ooi teach all of the limitations of claim 20. Primary reference Seeber further fails to teach:
wherein the utilization device includes the video controller/image source, and is responsive to motion of the patient's head during an imaging procedure to send a warning message to the goggle to display a warning message to the patent and/or to pause or stop the video being presented to the patient
However, the analogous art of Zuccolotto of an MRI patient instruction system with augmented visual feedback (abstract) teaches:
wherein the utilization device includes the video controller/image source, and is responsive to motion of the patient's head during an imaging procedure to send a warning message to the display to display a warning message to the patent and/or to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the MEMS motion sensing and image movement compensation system of Seeber, van Niekerk, and Ooi to incorporate the warning message display to the patient for movement detection as taught by Zuccolotto because the feature aids the patient in understanding and reducing movement (Zuccolotto, [0017]). By working with the patient to reduce movement, higher quality images may be obtained by relying less on image processing and more on the intrinsic quality of the images. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791